EXHIBIT 10.1


    Execution Version
    
FIFTH AMENDMENT
TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT


This FIFTH AMENDMENT TO SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Fifth
Amendment”), dated as of November 13, 2020 (the “Fifth Amendment Effective
Date”), is by and among SM ENERGY COMPANY, a corporation duly formed and
existing under the laws of the State of Delaware (the “Borrower”); each of the
Lenders that is a party hereto; and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, by operation of law or as otherwise provided in the
Credit Agreement referred to below, the “Administrative Agent”), the Swingline
Lender, and the Issuing Bank.


RECITALS
(A)    The Borrower, the Administrative Agent and the Lenders are party to that
certain Sixth Amended and Restated Credit Agreement dated as of September 28,
2018 (as amended, supplemented, or otherwise modified prior to the date hereof,
the “Credit Agreement”), pursuant to which the Lenders have made certain credit
available to and on behalf of the Borrower;
(B)    The Administrative Agent, the Lenders party hereto, and the Borrower have
agreed to make certain amendments and modifications to the Credit Agreement as
more particularly set forth herein and to be effective as of the Fifth Amendment
Effective Date; and
(C)    The Administrative Agent and the Lenders party hereto have agreed to
reaffirm the Borrowing Base at $1,100,000,000.00 pursuant to Section 2.07 of the
Credit Agreement, which redetermination shall constitute the October 1, 2020
Scheduled Redetermination of the Borrowing Base as set forth in this Fifth
Amendment.
The parties hereto agree as follows:
Section 1.    Defined Terms. Each capitalized term that is defined in the Credit
Agreement, but that is not defined in this Fifth Amendment, shall have the
meaning ascribed to such term in the Credit Agreement. Unless otherwise
indicated, all section references in this Fifth Amendment refer to the Credit
Agreement.
Section 2.    Amendments. In reliance on the representations, warranties,
covenants and agreements contained in this Fifth Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement shall be amended, effective as of the Fifth Amendment Effective
Date in the manner provided in this Section 2.
2.1    Amendments to Section 1.02.
(a)    Section 1.02 of the Credit Agreement is hereby amended by inserting the
following definitions in appropriate alphabetical order, which shall read in
full as follows:



--------------------------------------------------------------------------------



“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.
“Fifth Amendment” means that certain Fifth Amendment to Sixth Amended and
Restated Credit Agreement, dated as of the Fifth Amendment Effective Date, by
and among the Borrower, the Lenders party thereto, and the Administrative Agent.
“Fifth Amendment Effective Date” means November 13, 2020.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Second Lien Redemption” has the meaning assigned to such term in the definition
of “Permitted Second Lien Debt”.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
(b)    Section 1.02 of the Credit Agreement is hereby amended by deleting the
reference to “Third Amendment Effective Date” in the definition of “Aggregate
Elected Commitment Amounts” and inserting “Fifth Amendment Effective Date” in
lieu thereof.
(c)    Section 1.02 of the Credit Agreement is hereby amended by inserting “
Section 9.02(j),” immediately after “Section 9.02(i),” in the definition of
“Borrowing Base”.
(d)    Section 1.02 of the Credit Agreement is hereby amended by inserting “
9.02(j),” immediately after each instance in which “Section 9.02(i),” appears in
the definition of “EBITDAX”.
(e)    Section 1.02 of the Credit Agreement is hereby amended by inserting “the
Fifth Amendment,” immediately after “the Fourth Amendment,” in the definition of
“Loan Documents”.
Fifth Amendment to
SM Energy Company Sixth Amended and Restated Credit Agreement
Page - 2

--------------------------------------------------------------------------------



(f)    Section 1.02 of the Credit Agreement is hereby amended by amending the
definition of “Permitted Second Lien Debt” to (i) delete “October 1, 2020” in
clause (a) thereto and insert “April 1, 2021” in lieu thereof and (ii) amend and
restate sub-clause (i) thereto in its entirety to read as follows:
(i) all principal amounts of such Debt are either (A) used to Redeem Debt
incurred pursuant to Section 9.02(i) for less than or equal to eighty percent
(80%) of par value (with such percentage of par value determined on an average
basis after giving pro forma effect to each such proposed Redemption and all
Redemptions of Debt incurred pursuant to Section 9.02(i) with Permitted Second
Lien Debt on or prior to the date of such proposed Redemption) (each such
Redemption of Debt, a “Second Lien Redemption”) or (B) used for general
corporate purposes, subject to the automatic adjustment of the Borrowing Base on
the terms and conditions set forth in Section 9.02(j)(b),
(g)    Section 1.02 of the Credit Agreement is hereby amended to amend and
restate each of the following definitions to read as follows:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule) and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if
Fifth Amendment to
SM Energy Company Sixth Amended and Restated Credit Agreement
Page - 3

--------------------------------------------------------------------------------



a right had been exercised under it or to suspend any obligation in respect of
that liability or any of the powers under that Bail-In Legislation that are
related to or ancillary to any of those powers.
2.2    Amendment to Section 3.04(c)(iii). Section 3.04(c)(iii) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
(iii)    (A) Upon any adjustments to the Borrowing Base pursuant to Section
9.02(i), or Section 9.12, if the Aggregate Revolving Credit Exposures exceed the
Borrowing Base as adjusted, then the Borrower shall (x)(1) if the Borrower does
not have an Investment Grade Rating, either prepay the Borrowings in an
aggregate principal amount equal to such excess, or add to the Mortgaged
Property (as a result of transferring new Proved Oil and Gas Properties to the
Loan Parties or causing a Subsidiary which is not a Loan Party to become a Loan
Party) Oil and Gas Properties having value, as determined by the Administrative
Agent and the Majority Lenders, equal to or greater than such excess, or
implement a combination thereof and (2) if the Borrower has an Investment Grade
Rating, either prepay the Borrowings in an aggregate principal amount equal to
such excess or take such actions as reasonably requested by the Administrative
Agent to include as Mortgaged Property Oil and Gas Properties having value, as
determined by the Administrative Agent and the Majority Lenders, equal to or
greater than such excess, or implement a combination thereof (as a result of
transferring new Proved Oil and Gas Properties to the Loan Parties or causing a
Subsidiary which is not a Loan Party to become a Loan Party), and (y) if any
excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in Section
2.08(j), and (B) upon any adjustment to the Borrowing Base pursuant to Section
9.02(j), if the Aggregate Revolving Credit Exposures exceed the Borrowing Base
as adjusted, then the Borrower shall (x) either prepay the Borrowings in an
aggregate principal amount equal to such excess, or add to the Mortgaged
Property (as a result of transferring new Proved Oil and Gas Properties to the
Loan Parties or causing a Subsidiary which is not a Loan Party to become a Loan
Party) Oil and Gas Properties having value, as determined by the Administrative
Agent and the Majority Lenders, equal to or greater than such excess, or
implement a combination thereof and (y) if any excess remains after prepaying
all of the Borrowings as a result of an LC Exposure, pay to the Administrative
Agent on behalf of the Lenders an amount equal to such excess to be held as cash
collateral as provided in Section 2.08(j). The Borrower shall be obligated to
make such prepayment, provide such collateral and/or deposit of cash collateral
within ninety (90) days following such adjustment to the Borrowing Base (or, if
sooner, on the date the Borrower receives cash proceeds as a result of a
disposition pursuant to Section 9.12); provided that all payments required to be
made pursuant to this Section 3.04(c)(iii) must be made on or prior to the
Termination Date.
Fifth Amendment to
SM Energy Company Sixth Amended and Restated Credit Agreement
Page - 4

--------------------------------------------------------------------------------



2.3    Amendment to Section 9.02(j) of the Credit Agreement. Section 9.02(j) of
the Credit Agreement is hereby amended and restated in its entirety to read in
full as follows:
(j)     Permitted Second Lien Debt and guarantee obligations of any Loan Party
in respect thereof; provided that, on and after the Fifth Amendment Effective
Date, (a) immediately after giving effect to the incurrence or issuance of such
Permitted Second Lien Debt and guarantee obligations of any Loan Party in
respect thereof, the Borrower shall be in pro forma compliance with Section 9.01
(with EBITDAX equal to EBITDAX for the most recent Rolling Period for which
financial statements have been, or are required to have been, delivered pursuant
to Section 8.01(a) or Section 8.01(b), and (b) the Borrowing Base shall be
immediately reduced on the ninety-first (91st) day after each issuance of
Permitted Second Lien Debt by an amount equal to twenty-five percent (25%) of
the aggregate principal amount of each such issuance of Permitted Second Lien
Debt which was not used for Second Lien Redemptions in the prior ninety (90) day
period.
2.4    Amendment to Section 11.06. Section 11.06 of the Credit Agreement is
hereby amended to delete each reference to “clause (vi)” and insert “clause (f)”
in lieu thereof.
2.5    Amendment to Section 12.20 of the Credit Agreement. Section 12.20 of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:
Section 12.20    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be
Fifth Amendment to
SM Energy Company Sixth Amended and Restated Credit Agreement
Page - 5

--------------------------------------------------------------------------------



issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
Section 3.    Borrowing Base Redetermination. The Lenders hereby agree that for
the period from and including the Fifth Amendment Effective Date to but
excluding the next Redetermination Date, the amount of the Borrowing Base shall
be reaffirmed at $1,100,000,000.00. Notwithstanding the foregoing, the Borrowing
Base may be subject to further adjustments from time to time pursuant to Section
2.07, Section 8.13(c), Section 9.02(i), Section 9.02(j), or Section 9.12 of the
Credit Agreement. For the avoidance of doubt, the Borrower and the Lenders
hereby agree that the redetermination of the Borrowing Base in this Section 3
shall constitute the October 1, 2020 Scheduled Redetermination of the Borrowing
Base. This Section 3 constitutes the New Borrowing Base Notice pursuant to
Section 2.07(d) of the Credit Agreement for the October 1, 2020 Scheduled
Redetermination of the Borrowing Base.
Section 4.    Conditions Precedent. This Fifth Amendment shall be effective upon
the date of the receipt by the Administrative Agent of the following documents
and satisfaction of the other conditions provided in this Section 4, each of
which shall be reasonably satisfactory to the Administrative Agent in form and
substance:
4.1    Counterparts. The Administrative Agent shall have received counterparts
hereof duly executed by the Borrower and each of the Lenders constituting at
least the Supermajority Lenders, which may be delivered by the means described
in Section 6.3 (or, in the case of any party as to which an executed counterpart
shall not have been received, email, facsimile, or other written or electronic
confirmation from such party of execution of a counterpart hereof by such
party).
4.2    Fees and Expenses. The Borrower shall have paid to the Administrative
Agent any and all fees and expenses, including reasonable out-of-pocket expenses
payable to the Administrative Agent and the Lenders pursuant to or in connection
with this Fifth Amendment in accordance with Section 12.03(a) of the Credit
Agreement.
4.3    No Event of Default or Deficiency. No Event of Default shall have
occurred which is continuing and the Aggregate Revolving Credit Exposures shall
not exceed the Borrowing Base.
4.4    Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or its counsel may reasonably request.
Fifth Amendment to
SM Energy Company Sixth Amended and Restated Credit Agreement
Page - 6

--------------------------------------------------------------------------------



For purposes of determining satisfaction of the conditions specified in this
Section 4, each Lender that has signed this Fifth Amendment shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required under this Section 4 to be consented to or approved by
or acceptable or satisfactory to a Lender, unless the Administrative Agent shall
have received notice from such Lender prior to the Fifth Amendment Effective
Date specifying its objection thereto. The Administrative Agent shall notify
Borrower and each Lender of the Fifth Amendment Effective Date and such notice
shall be conclusive and binding.
Section 5.    Reaffirm Existing Representations and Warranties. The Borrower
hereby (a) acknowledges the terms of this Fifth Amendment and the Credit
Agreement; (b) ratifies and affirms its obligations under, and acknowledges its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect
as expressly amended hereby; and (c) represents and warrants to the Lenders
that, as of the date hereof, after giving effect to the terms of this Fifth
Amendment: (i) all of the representations and warranties contained in each Loan
Document to which the Borrower is a party are true and correct in all material
respects (or, if already qualified by materiality, Material Adverse Effect, or a
similar qualification, true and correct in all respects) as of the Fifth
Amendment Effective Date (unless any such representation or warranty relates
solely to a specific earlier date, in which case, such representation or
warranty was true and correct in all material respects (or, if already qualified
by materiality, Material Adverse Effect, or a similar qualification, true and
correct in all respects) as of such earlier date); (ii) no Default or Event of
Default has occurred and is continuing and the Aggregate Revolving Credit
Exposures do not exceed the Borrowing Base; (iii) since the date of the most
recent balance sheet delivered pursuant to Section 8.01(a) of the Credit
Agreement, no Material Adverse Effect has occurred; (iv) the execution, delivery
and performance by the Borrower of this Fifth Amendment are within Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
require no consent or approval of, or filing with, any governmental body, agency
or official and do not violate any provision of applicable law or any agreement
binding upon Borrower or any other Loan Party, except for violations of
agreements that would not reasonably be expected to have a Material Adverse
Effect; and (v) this Fifth Amendment constitutes the valid and binding
obligation of the Borrower enforceable in accordance with its terms, except as
(A) the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditor’s rights generally,
and (B) the availability of equitable remedies may be limited by equitable
principles of general application, regardless of whether considered in a
proceeding in equity or at law.
Section 6.    Miscellaneous.
6.1    Confirmation. The provisions of the Credit Agreement (as amended by this
Fifth Amendment) shall remain in full force and effect in accordance with its
terms following the effectiveness of this Fifth Amendment. This Fifth Amendment
shall constitute a Loan Document.
Fifth Amendment to
SM Energy Company Sixth Amended and Restated Credit Agreement
Page - 7

--------------------------------------------------------------------------------



6.2    No Waiver. Neither the execution by the Administrative Agent or the
Lenders party hereto of this Fifth Amendment, nor any other act or omission by
the Administrative Agent or the Lenders or their officers in connection
herewith, shall be deemed a waiver by the Administrative Agent or the Lenders of
any Defaults or Events of Default which may exist on or after the Fifth
Amendment Effective Date, which may have occurred prior to the Fifth Amendment
Effective Date or which may occur in the future under the Credit Agreement
and/or the other Loan Documents. Similarly, nothing contained in this Fifth
Amendment shall directly or indirectly in any way whatsoever either: (a) impair,
prejudice or otherwise adversely affect the Administrative Agent’s or the
Lenders’ right at any time to exercise any right, privilege or remedy in
connection with the Loan Documents with respect to any Default or Event of
Default, (b) except as provided herein, amend or alter any provision of the
Credit Agreement, the other Loan Documents, or any other contract or instrument,
or (c) constitute any course of dealing or other basis for altering any
obligation of the Borrower or any right, privilege or remedy of the
Administrative Agent or the Lenders under the Credit Agreement, the other Loan
Documents, or any other contract or instrument. Nothing in this Fifth Amendment
shall be construed to be a consent by the Administrative Agent or the Lenders to
any Default or Event of Default. Each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or any other word or words of
similar import shall mean and be a reference to the Credit Agreement as amended
hereby, and each reference in any other Loan Document to the Credit Agreement or
any word or words of similar import shall be and mean a reference to the Credit
Agreement as amended hereby.
6.3    Counterparts. This Fifth Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Fifth Amendment
by facsimile transmission or other electronic transmission (including .pdf)
shall be as effective as delivery of a manually executed counterpart of this
Fifth Amendment. The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to any document to be signed in connection
with this Fifth Amendment and the transactions contemplated hereby shall be
deemed to include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
6.4    Expenses. As provided in Section 12.03 of the Credit Agreement and
subject to the limitations included therein, the Borrower hereby agrees to pay
on demand all reasonable out-of-pocket expenses incurred by the Administrative
Agent in connection with the negotiation, preparation, and execution of this
Fifth Amendment and all related documents, including, without limitation, the
reasonable fees, charges, and disbursements of outside counsel.
6.5    Successors and Assigns. This Fifth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
Fifth Amendment to
SM Energy Company Sixth Amended and Restated Credit Agreement
Page - 8

--------------------------------------------------------------------------------



6.6    Severability. Any provision of this Fifth Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof or thereof; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
6.7    No Oral Agreement. This Fifth Amendment, the Credit Agreement and the
other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties hereto relating to the subject matter hereof and thereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof and thereof. This Fifth Amendment, the Credit
Agreement and the other Loan Documents represent the final agreement among the
parties hereto and thereto and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.
6.8    Governing Law. THIS FIFTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[Signature Pages to Follow]


Fifth Amendment to
SM Energy Company Sixth Amended and Restated Credit Agreement
Page - 9

--------------------------------------------------------------------------------






The parties hereto have caused this Fifth Amendment to be duly executed
effective as of the date first written above.



BORROWER:SM ENERGY COMPANYBy:/s/ A. WADE PURSELL
A. Wade Pursell
Executive Vice President and Chief Financial Officer

[SIGNATURE PAGE TO FIFTH AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT - SM ENERGY COMPANY]

--------------------------------------------------------------------------------




AGENTS AND LENDERS:WELLS FARGO BANK, NATIONAL ASSOCIATION, Individually and as
Administrative Agent, Swingline Lender and Issuing BankBy:/s/ JONATHAN
HERRICKName:Jonathan HerrickTitle:Director

[SIGNATURE PAGE TO FIFTH AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT - SM ENERGY COMPANY]

--------------------------------------------------------------------------------




BANK OF AMERICA, NATIONAL ASSOCIATION, Individually and as Co-Syndication
AgentBy:/s/ RONALD E. MCKAIGName:Ronald E. McKaigTitle:Managing Director

[SIGNATURE PAGE TO FIFTH AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT - SM ENERGY COMPANY]

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., Individually and as Co-Syndication AgentBy:/s/ JO
LINDA PAPADAKISName:Jo Linda PapadakisTitle:Authorized Officer

[SIGNATURE PAGE TO FIFTH AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT - SM ENERGY COMPANY]

--------------------------------------------------------------------------------




COMERICA BANKBy:/s/ CAROLINE M. MCCLURGName:Caroline M. McClurgTitle:Senior Vice
President

[SIGNATURE PAGE TO FIFTH AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT - SM ENERGY COMPANY]

--------------------------------------------------------------------------------




BARCLAYS BANK PLCBy:/s/ SYDNEY G. DENNISName:Sydney G. DennisTitle:Director

[SIGNATURE PAGE TO FIFTH AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT - SM ENERGY COMPANY]

--------------------------------------------------------------------------------




ROYAL BANK OF CANADABy:/s/ KRISTAN SPIVEYName:Kristan SpiveyTitle:Authorized
Signatory



[SIGNATURE PAGE TO FIFTH AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT - SM ENERGY COMPANY]

--------------------------------------------------------------------------------




BOKF, NA DBA BANK OF OKLAHOMABy:/s/ GUY C. EVANGELISTAName:Guy C.
EvangelistaTitle:Senior Vice President

[SIGNATURE PAGE TO FIFTH AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT - SM ENERGY COMPANY]

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USABy:/s/ MAHESH MOHANName:Mahesh MohanTitle:Authorized
Signatory

[SIGNATURE PAGE TO FIFTH AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT - SM ENERGY COMPANY]

--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATIONBy:/s/ GEORGE E. MCKEANName:George E.
McKeanTitle:Senior Vice President

[SIGNATURE PAGE TO FIFTH AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT - SM ENERGY COMPANY]

--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA, HOUSTON BRANCHBy:/s/ MARC GRAHAMName:Marc
GrahamTitle:Managing Director

[SIGNATURE PAGE TO FIFTH AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT - SM ENERGY COMPANY]

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATIONBy:/s/ JOHN C. LOZANOName:John C.
LozanoTitle:Senior Vice President



[SIGNATURE PAGE TO FIFTH AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT - SM ENERGY COMPANY]

--------------------------------------------------------------------------------




BMO HARRIS BANK N.A.By:/s/ PATRICK JOHNSTONName:Patrick JohnstonTitle:Director



[SIGNATURE PAGE TO FIFTH AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT - SM ENERGY COMPANY]